DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This action is in response to the amendment filed on 7/22/2022. Claims 1, 3-9, 11-16, 18-20 are pending. Claims 1, 3, 9, 16, 18 are amended. No claims have been added. Claims 2, 10, 17 have been cancelled.

The applicant was offered and has declined participation in the DSMER pilot program. 

Response to Arguments
Applicant's arguments filed  7/22/2022 have been fully considered but they are not persuasive. The applicant has argued the previous 101 rejection. The applicant has argued the claims in view of example 37. The examiner respectfully disagrees with the applicant’s assertions. Specifically with regards to Example 37 claim 2, Example 37 claim 2 addresses the issue of a method that allows for such non-traditional arrangements to be performed automatically by providing a method for rearranging icons on a graphical user interface (GUI), wherein the method moves the most used icons to a position on the GUI, specifically, closest to the “start” icon of the computer system, based on a determined amount of use. The claim recites the combination of additional elements of receiving, via a GUI, a user selection to organize each icon based on the amount of use of each icon, a processor for performing the determining step, and automatically moving the most used icons to a position on the GUI closest to the start icon of the computer system based on the determined amount of use. The claim as a whole integrates the mental process into a practical application. Specifically, the additional elements recite a specific manner of automatically displaying icons to the user based on usage which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices. Thus, the claim is eligible because it is not directed to the recited judicial exception. Applicant’s invention does not follow the same fact pattern because Applicant’s invention recites a judicial exception. However, Applicant’s invention merely analyzes collected data. Applicant’s invention does not involve automatically organizing icons on a desktop, merely the collection, analyzation, storage of data.
Here, claim 1 recites no similar steps of rearranging GUI icons, much less based on amount of use as tracked by a processor. Nor are any claimed steps here performed by a processor and/or not performable practically in the mind unlike claim 2 of Example 37. See id. “That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.” CyberSource, 654 F.3d at 1375 (citing Gottschalk v. Benson, 409 U.S. 63, 65–67, 71 (1972)); see also Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240–41 (Fed. Cir. 2016) (systems for generating menus with particular features on a computer and generating a second menu from a first menu and sending it to another location do not claim a particular way of programming or designing the software to create menus with these features).

The applicant has argued that the prior art references do not specifically teach “a threshold.” The examiner respectfully disagrees. Specifically, even though an applicant can be their own lexicographer, if the applicant is using a term outside its normal meaning the applicant is able to define the term in the originally filed disclosure. However, the term threshold is known in the art to be a point of departure or transition. A threshold in paragraph 25 would be a desired of days to sell, a threshold in paragraph 77 is a Competitive Set Bar and an omega profit bar, a threshold in paragraph 124 involves modifying a selling price to optimize a sale. 
The Applicant has amended the dependent claims to include new limitations that required further search and consideration. All arguments directed to newly amended limitations are moot in view of an updated search and rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-9, 11-16, 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claim(s) is/are directed to the abstract idea of executing an action based on a generated pricing structure. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself. Claim(s) (1, 3-9, 11-16, 18-20) is/are directed to an abstract idea without significantly more. 

Step 1 

Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from the January 2019 §101 Examination Guidelines), claim(s) (1, 3-8) is/are directed to a method, claim(s) (16, 18-20) is/ are directed to a computer readable medium, and claims(s) (9, 11-15) is/are directed to a system and therefore the claims recites a series of steps and, therefore the claims are viewed as falling in statutory categories.

Step 2A Prong 1
The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) (mathematical relationships/formulas, mental process or certain methods of organizing human activity). Specifically the independent claims recite:


(a) mental process: as drafted, the claim recites the limitations of receiving a request to generate a pricing structure, identifying a set of attributes, identifying a parameter, determining a threshold, generating a pricing structure, matching a characteristic, identifying a subset of instant pricing structure data, rendering the instant pricing structure, transforming and acting on the pricing structure which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by one or more computing devices,” nothing in the claim precludes the determining step from practically being performed in the human mind. For example, but for the “computing devices” language, the claim encompasses the user creating and finalizing a pricing structure. The mere nominal recitation of a generic computing device does not take the claim limitation out of the mental processes grouping. This limitation is a mental process.  With regard to the instant application the Examiner has reviewed the disclosure and determined that the underlying claimed invention is described as a concept that is performed in the human mind and/or with the aid of a pen and paper, and thus it is viewed that the applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept, and therefore is considered to recite a mental process. Claims can recite a mental process even if they are claimed as being performed on a computer.  The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the clam limitations are not performed entirely in the human mind.  


(c) certain methods of organizing human activity: The claim as a whole recites a method of organizing human activity. The claimed invention is a method that allows for users to arrive at a final price for a vehicle which is Fundamental Economic Practices. Thus, the claim recites an abstract idea. 


Step 2A Prong 2

Specifically the determined judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements, the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim recites the additional element(s): that a computing device, a memory, a processor, a user device, and a medium which are used to perform the steps of the invention.  The claimed cited technologies are recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data (determining of a final pricing structure for purchasing a vehicle). This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea. 


	The Examiner has further determined that the claims as a whole does not integrate a judicial exception into a practical application in order to provide an improvement in the functioning of a computer or an improvement to other technology or technical field.  It has been determined that based on the disclosure does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  It has not been provided clearly in the disclosure that the alleged improvement would be apparent to one of ordinary skill in the art, but is instead in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art, and therefore does not improve the technology. For further clarification the Examiner points out that the claim(s) recite(s) receiving a request to generate a pricing structure, identifying a set of attributes, identifying a parameter, determining a threshold, generating a pricing structure, matching a characteristic, identifying a subset of instant pricing structure data, rendering the instant pricing structure, transforming and acting on the pricing structure which are viewed as an abstract idea in the form of a mental process applied to certain methods of organizing human activity.  This judicial exception is not integrated into a practical application because the use of a computer for receiving, identifying, determining, generating, matching, identifying, and rendering, transforming, executing which is the abstract idea steps of analyzing data to determine a final pricing structure in the manner of “apply it”. Thus the claims recites an abstract idea directed to a mental process applied to certain methods of organizing human activity (i.e. executing an action based on a generated pricing structure).  Using a computer to receive, identify, determine generate, transform, and execute the data resulting from this kind of mental process merely implements the abstract idea in the manner of “apply it” and does not provide 'something more' to make the claimed invention patent eligible.  The claimed limitations of a computing device is not constraining the abstract idea to a particular technological environment and do not provide significantly more.

The creation of a pricing structure would clearly be to a mental activity that a company would go through in order to close a sale.  The specification makes it clear that the claimed invention is directed to creating a final pricing structure: 

[0011]       When a potential customer (e.g., a user) walks into a dealership (e.g., a car 
dealership), a dealer representing the dealership wants to be in the best possible position to 
close a sale. In the case of a car dealership, this not only means showcasing available vehicles 
to the customer and getting them to agree to purchase a particular vehicle but also working 
with the customer to agree on financial terms for the purchase that meet the customer's goals.

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  
The dependent claims do not remedy these deficiencies.

Claims 3-8, 11-15, 18-20 recite limitations which further limit the claimed analysis of data.

Using a computer to perform the data processing as claimed is merely implementing the abstract idea in the manner of “apply it” and does not provide significantly more. Thus the problem the claimed invention is directed to using received data to determine a final pricing structure to attempt to sell a vehicle based on given data from a user.  This is not a technical or technological problem but is rather in the realm of business and data management and therefore an abstract idea.


Step 2B

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. 
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  This is the case because in order for the claims to be viewed as significantly more the claims must incorporate the integral use of a machine to achieve performance of a method, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more in order for a machine to add significantly more, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly.  Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.  Additionally, another consideration when determining whether a claim recites significantly more is whether the claim effects a transformation or reduction of a particular article to a different state or thing. "[T]ransformation and reduction of an article ‘to a different state or thing’ is the clue to patentability of a process claim that does not include particular machines.  All together the above analysis shows there is not improvement in computer functionality, or improvement to any other technology or technical field.  The claim is ineligible. 	

With respect to the Berkheimer as noted above the same analysis applies to the 2B where the claims are viewed as applying it and as such no further analysis is required.  However with respect to the claims that are viewed as extra solution or post solution activity the Examiner notes that the claims are viewed as well-understood, routine, and conventional because:

(a) A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s). A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).

[0107]       Computer system 500 may also be any of a personal digital assistant (PDA), desktop workstation, laptop or notebook computer, netbook, tablet, smart phone, smart watch or other wearable, appliance, part of the Internet-of-Things, and/or embedded system, to name a few non-limiting examples, or any combination thereof. 

(c) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s). An appropriate publication could include a book, manual, review article, or other source that describes the state of the art and discusses what is well-known and in common use in the relevant industry. 

Prior art references Gill (US 20150106174 A1), Hankey (US 20080183616 A1), Wong (US 20190114705 A1), Pollak (US 20120284113 A1) disclose a computing device, a memory, a processor, a user device, a display and a medium in at least Gill (Fig. 1, 9, ¶ 8-10, 17-23, 35, 50), Hankey (Fig. 3, 9, ¶ 80-81), Wong (Fig. 3, ¶ 18-22, 40, 47, 50, 55, 63, 65, 81) Pollak (Fig. 23, ¶ 111-119, 132, 177, 198). 

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  Specifically, the dependent claims do not remedy these deficiencies of the independent claims.

Therefore based on the above analysis as conducted based on the January 2019 Guidance from the United States Patent and Trademark Office the claims are viewed as a court recognized abstract idea, are viewed as a judicial exception, does not integrate the claims into a practical application, and does not provide an inventive concept, therefore the claims are ineligible.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pollak (US 20120284113 A1) in view of Hankey et al. (US 20080183616 A1) in view of O'Keeffe et al. (US 20190043071 A1). 

Regarding claim 1, Pollak teaches receiving, by one or more computing devices, a request to generate a plurality of sets of instant pricing structure data objects for a vehicle in an inventory of a dealer, each instant pricing structure data object being unique, and being constrained based on an input associated with a user (Fig. 17, ¶ 22-23, For dealers with an operationalized pricing strategy, the "Plan Price" will update automatically to a new "Plan Price" (recommended) when the vehicle has an event (like a birthday with an aged based plan) which moves it into a new price category. ¶ 74-75, The present invention is web-based and therefore easily accessible for the user, i.e., the automobile dealer, over the Internet, for example. FIG. 1 shows an example of a Main View grid 10 that a user will see once logged into the system of the present invention (FIGS. 24 through 31, as described in detail herein, show screen shots of the preferred embodiment). Among other things, the grid 10 will display current inventory 12 and pricing information 14 updated from both the DMS and a proprietary program, Automated Radar Scan, which as described herein, harvest or gathers necessary vehicle data from various locations on the Internet. This data will automatically update daily. In addition, a user can request a manual refresh, which will provide the current data at that time. The user can select the Refresh button 16 from the Main View menu 10 to receive the Refresh drop-down menu 18 (shown in FIG. 5A). The user can enter information for a particular vehicle 20 and the results will be updated automatically. ¶ 17-20, 94, 133, 135, 78); 

identifying, by the one or more computing devices, a set of attributes associated with the dealer (¶ 15-23, The invention includes configurable pricing models. These models allow the application to recommend specific vehicle prices based on the variety of user selected parameters including but not limited to: desired gross profit, inventory turn, and days supply… The present invention allows dealers to use the pricing tool to "operationalize" a pricing strategy. Initially, pricing strategies would be based on, for example, the grid shown below as a function of % of market and age. ¶ 76-78, Once a new value is entered, all other dependent fields will dynamically update and recalculate accordingly. Users can also override the Default Competitive Set Profile 40 as well as the Default Omega Profit Profile 36 from the Main View 10. Once a new profile is entered, all other dependent fields will dynamically update and recalculate accordingly. Changes will not be saved until the user clicks the SAVE button 52. As described in more detail below, this functionality will permit a user to model various pricing scenarios. The user will be prompted to SAVE 52 or UNDO 54 after modeling one vehicle, before beginning on another, or exiting the application. ¶ 87-97, As on the Main View 10, the user can also model Price 14, Omega Profit 36, and Value Ranking 38 on the Radar View 60 and all dependent variables will dynamically update. This is done from the Status Bar 66, the Competitive Set Bar 62 and the Omega Profit Bar 64, and not from the Competitive Set 40. The list of competitors is only interactive with respect to including or excluding vehicles. Consistent with the functionality of the Main View 10, the user can override a Default Competitive Set Profile and/or a Default Omega Profit Profile from the Radar View 60, and the screen will repopulate with the appropriate list of competitors. Changes will not be saved until the user clicks the SAVE button 90, as described in detail herein. This functionality allows the user to model various pricing scenarios. The user will be prompted to SAVE 90 or UNDO 92 changes made before working on another vehicle or exiting the application. ¶ 110, Although numerous variables are contemplated for this method, some of the examples include the proposed appraisal amount, the target gross profit, the percentage of market and the effective vRank. The default profile includes those vehicle attributes that are pre-selected by the system for determining the competitive set as described above. ¶ 25-26);

for each attribute of the set of attributes: identifying, by the one or more computing devices, a parameter corresponding to a given attribute of the set of attributes ( ¶ 25-26, Another objective of the present invention is that a user will have the ability to input at least one price and dynamically obtain the number of "days to sale" for such vehicle at that given market price. Similarly, a user will have the ability to input the desired days to sell for at least one uniquely configured vehicle in order to dynamically obtain the retail price required to obtain this sales objective. In addition, this invention contemplates the ability to model price sensitivity to other variables including but not limited to days supply. ¶ 138, This system also compares dealer's current inventory to market sales data by vehicle segment according to price class. Once a dealer determines the vehicles that need to be purchased for inventory, they can be automatically transferred to the buy list. In the process, the dealer is asked to specify a desired day's supply quantity. The system will consider dealer's present stock and past sales to derive a quantity to be purchased to meet the stated stocking objective. The dealer can view currently available vehicles for sale that match those which need to be purchased and automatically submit a wholesale purchase request to the selling dealer or private party., ¶ 28, 15-23, 76-78, 110, Fig. 32); 

determining, by the one or more computing devices, a threshold for the parameter (¶ 137-139, This system also compares dealer's current inventory to market sales data by vehicle segment according to price class. Once a dealer determines the vehicles that need to be purchased for inventory, they can be automatically transferred to the buy list. In the process, the dealer is asked to specify a desired day's supply quantity. The system will consider dealer's present stock and past sales to derive a quantity to be purchased to meet the stated stocking objective. The dealer can view currently available vehicles for sale that match those which need to be purchased and automatically submit a wholesale purchase request to the selling dealer or private party. ¶ 15-16, The invention includes configurable pricing models. These models allow the application to recommend specific vehicle prices based on the variety of user selected parameters including but not limited to: desired gross profit, inventory turn, and days supply. ¶ 110, 121, 123, 144-145, Fig. 32, 35, 36);
 
generating, by the one or more computing devices, a set of instant pricing structure data objects of the requested plurality of sets of instant pricing structure data objects by adjusting a value for the parameter by an incremental amount within the threshold while maintaining each instant pricing structure data object of the set within constraints of the input (¶ 25-26, Another objective of the present invention is that a user will have the ability to input at least one price and dynamically obtain the number of "days to sale" for such vehicle at that given market price. Similarly, a user will have the ability to input the desired days to sell for at least one uniquely configured vehicle in order to dynamically obtain the retail price required to obtain this sales objective. In addition, this invention contemplates the ability to model price sensitivity to other variables including but not limited to days supply. ¶ 77-78, Once a new value is entered, all other dependent fields will dynamically update and recalculate accordingly. Users can also override the Default Competitive Set Profile 40 as well as the Default Omega Profit Profile 36 from the Main View 10. Once a new profile is entered, all other dependent fields will dynamically update and recalculate accordingly. Changes will not be saved until the user clicks the SAVE button 52. As described in more detail below, this functionality will permit a user to model various pricing scenarios. The user will be prompted to SAVE 52 or UNDO 54 after modeling one vehicle, before beginning on another, or exiting the application. ¶ 109-112, FIG. 19A-C shows another method for assessing the relationship between the proposed acquisition amount, the dealership's goals and the present retail market/wholesale market. This method, the VAuto Four Square, allows a user to insert and/or change variables and thereby dynamically recalculate the remaining variables (in this case, the remaining three variables). ¶ 124, 127, 130, 198, 15-23); 

transforming, by the one or more computing devices, an instant pricing structure data object from the set of instant pricing structure data objects into a final pricing structure data object, in response to a selection of the instant pricing structure data object and independent of further input associated with the user (¶ 13, Further, the present invention may include similar functionality for new vehicles, recognizing other variables, such as the MSRP. Additional functionality of the present invention includes the tracking and comparing of the final sale price for a vehicle with its initial asking price. The present invention will track and monitor the interval at which unique vehicles become available for sale, have price modifications, and are removed from the market. With this tracking, reports can be generated for management detailing the discount from the initial Price as well as market trends including "days supply" of "uniquely configured vehicles", and the expected number of "days to sale" at any given price point., 25-26, Another objective of the present invention is that a user will have the ability to input at least one price and dynamically obtain the number of "days to sale" for such vehicle at that given market price. Similarly, a user will have the ability to input the desired days to sell for at least one uniquely configured vehicle in order to dynamically obtain the retail price required to obtain this sales objective. In addition, this invention contemplates the ability to model price sensitivity to other variables including but not limited to days supply. ¶ 77-78, Once a new value is entered, all other dependent fields will dynamically update and recalculate accordingly. Users can also override the Default Competitive Set Profile 40 as well as the Default Omega Profit Profile 36 from the Main View 10. Once a new profile is entered, all other dependent fields will dynamically update and recalculate accordingly. Changes will not be saved until the user clicks the SAVE button 52. As described in more detail below, this functionality will permit a user to model various pricing scenarios. The user will be prompted to SAVE 52 or UNDO 54 after modeling one vehicle, before beginning on another, or exiting the application. ¶ 109-112, FIG. 19A-C shows another method for assessing the relationship between the proposed acquisition amount, the dealership's goals and the present retail market/wholesale market. This method, the VAuto Four Square, allows a user to insert and/or change variables and thereby dynamically recalculate the remaining variables (in this case, the remaining three variables). ¶ 124, 127, 130, 198, 15-23, 178);

and executing, by the one or more computing devices, an action on the final pricing structure (¶ 52, FIG. 20 shows a table modeling the relationship between the days to sell of a vehicle and its retail price according to one embodiment of the present invention., ¶ 20, A dealer must be able to either "disregard", "accept" or "override" the "Plan Price." Therefore, the "Plan Price" will need to display differently to distinguish whether it is still a proposed "automatic fill" entry based on the pricing strategy (which is recommended), an accepted automatic fill plan price, or a "override" entry. The purpose of displaying each of these three price conditions differently is to identify whether a plan price was determined automatically and not approved (recommended), determined automatically and "approved", or plan price override or manually entered. Accepted and override price changes (2 and 3 above) should flow into the daily updated change report. ¶ 13, Further, the present invention may include similar functionality for new vehicles, recognizing other variables, such as the MSRP. Additional functionality of the present invention includes the tracking and comparing of the final sale price for a vehicle with its initial asking price. The present invention will track and monitor the interval at which unique vehicles become available for sale, have price modifications, and are removed from the market. With this tracking, reports can be generated for management detailing the discount from the initial Price as well as market trends including "days supply" of "uniquely configured vehicles", and the expected number of "days to sale" at any given price point. ¶ 178, After a Real Deal Report has been presented, whether in person or over the Internet, the customer would receive a customized "Real Deal" home page that would contain, at least a welcome message; SMS capability for dealership to communicate/send customized messages as well as to receive questions/inquires from potential customer with a message log capability (such as, "Hi Jill: We have received a lot of calls on this car this week. I hope we can make a deal. Give us a call"); date/time usage log; relevant updates, including, but not limited to, notice of price modification to target vehicle, notice of vehicles have recently entered/left the competitive set, interactive view of new/sold vehicles, notice of pending sale of target vehicle, notice of final sale of target vehicle, SRP results on AutoTrader/cars.com to indicate activity; a default expiration date, which create a sense of urgency, allows for extensions to be requested, the default can be adjusted; and a separate dealership information tab with links to dealer's inventory, dealership information and history with ability to request a different/additional Real Deal report tabs. ¶ 15, Fig. 9.). 

Pollak does not specifically teach each instant pricing structure data object being unique, and being constrained based on an input associated with a user and a policy of a lender or each instant pricing structure data object of the set within constraints of the input and the policy of the lender. 
 
However, Hankey teaches each instant pricing structure data object being unique, and being constrained based on an input associated with a user and a policy of a lender (Fig. 1, ¶ 27, First, in step 102, a customer goes to a dealership to review car inventory in the hopes of finding a vehicle to purchase. If the customer can not pay for the vehicle with available cash, the customer will most likely look to finance the vehicle. A sub-prime customer (i.e. a customer with a credit score that is less than ideal) brings the initial down payment to the deal and also usually has a requested maximum monthly payment. The customer is generally less concerned (if at all) with other terms of the deal, such as, for example, the vehicle cost, the vehicle type, loan term and the interest rate of the loan. These other terms of the deal are less important because the customer generally is simply looking to purchase any vehicle he/she qualifies for. ¶ 29, Based on the values input by the dealer, the software program calculates the customer's monthly payment, down payment, the dealer's gross profit from the sale, and other information, as shown in step 108. Following, in step 110, the dealer compares the resulting monthly and down payments and other factors with those requested by the customer. If the monthly and down payments and other factors are comparable to those requested by the customer, the dealer moves on to step 112. Otherwise, the dealer must go back to step 106 and adjust the price, term, interest rate, and other variables of the deal. At step 112, the dealer checks to see whether he will sufficiently profit from the deal. For instance, if the dealer has a minimum desired gross profit of $1000 per car, and the profit from the deal results in only an $800 profit, the dealer will adjust the price, term, interest rate, and other variables of the deal at step 106. ¶ 42-43, Whether the deal is approved depends upon the terms of the deal, such as, for example, the vehicle price, number of payments (term length), and amount of each payment. For instance, if the lender will not finance any buyer for more than 40 months, when a deal calls for a term of 50 months, the deal structure will not be approved. If the dealership refuses to sell any car for less than $500, a deal with a sale price of $450 will also be rejected. The amount financed approval depends upon whether the amount financed exceeds the approved maximum financing amount that was discussed above. If the amount financed exceeds the approved maximum, the deal will have to be restructured in order for the deal to be approved. ¶ 48, 50, 65-67, 74). 

Hankey also teaches each instant pricing structure data object of the set within constraints of the input and the policy of the lender (Fig. 1, ¶ 27, First, in step 102, a customer goes to a dealership to review car inventory in the hopes of finding a vehicle to purchase. If the customer can not pay for the vehicle with available cash, the customer will most likely look to finance the vehicle. A sub-prime customer (i.e. a customer with a credit score that is less than ideal) brings the initial down payment to the deal and also usually has a requested maximum monthly payment. The customer is generally less concerned (if at all) with other terms of the deal, such as, for example, the vehicle cost, the vehicle type, loan term and the interest rate of the loan. These other terms of the deal are less important because the customer generally is simply looking to purchase any vehicle he/she qualifies for. ¶ 29, Based on the values input by the dealer, the software program calculates the customer's monthly payment, down payment, the dealer's gross profit from the sale, and other information, as shown in step 108. Following, in step 110, the dealer compares the resulting monthly and down payments and other factors with those requested by the customer. If the monthly and down payments and other factors are comparable to those requested by the customer, the dealer moves on to step 112. Otherwise, the dealer must go back to step 106 and adjust the price, term, interest rate, and other variables of the deal. At step 112, the dealer checks to see whether he will sufficiently profit from the deal. For instance, if the dealer has a minimum desired gross profit of $1000 per car, and the profit from the deal results in only an $800 profit, the dealer will adjust the price, term, interest rate, and other variables of the deal at step 106. ¶ 42-43, Whether the deal is approved depends upon the terms of the deal, such as, for example, the vehicle price, number of payments (term length), and amount of each payment. For instance, if the lender will not finance any buyer for more than 40 months, when a deal calls for a term of 50 months, the deal structure will not be approved. If the dealership refuses to sell any car for less than $500, a deal with a sale price of $450 will also be rejected. The amount financed approval depends upon whether the amount financed exceeds the approved maximum financing amount that was discussed above. If the amount financed exceeds the approved maximum, the deal will have to be restructured in order for the deal to be approved. ¶ 48, 50, 65-67, 74).

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Pollak to include/perform the policy of a lender, as taught/suggested by Hankey. This known technique is applicable to the system of Pollak as they both share characteristics and capabilities, namely, they are directed to the process both a customer and dealership go through in order to sell a vehicle. One of ordinary skill in the art would have recognized that applying the known technique of Hankey would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Hankey to the teachings of Pollak would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such policy features into similar systems. Further, applying the policy of a lender would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow the customer close to instant financing, the lender a newly opened loan application, and the dealer a sold car. A lender policy allows for the lender to make sure the customer meets all the qualifications prior to granting a loan. Hankey also discloses a final pricing structure (¶ 41, 43, 52-59, 74).	

Pollak does not specifically teach matching, by the one or more computing devices, a characteristic of a previously selected instant pricing structure data object with a respective instant pricing structure data object of the plurality of instant pricing structure data objects, wherein the matching produces a score indicating a likelihood of being selected.
 
However, O’Keeffe teaches matching, by the one or more computing devices, a characteristic of a previously selected instant pricing structure data object with a respective instant pricing structure data object of the plurality of instant pricing structure data objects, wherein the matching produces a score indicating a likelihood of being selected (¶ 8, Embodiments as disclosed herein may address these desires, among others, by utilizing a set of inputs such as pricing, proximity, historical performance, market share or close rate to predict the likelihood of a user purchasing a car from a dealer. Moreover, certain embodiments may use a dealer competition metric to refine or determine such data. The likelihood may be used to rank order the dealers of determine relative odds of completing the sale for dealers. Using such a predicted likelihood, dealers that may actually have a likelihood of selling a vehicle to a consumer may be accurately determined and presented to the user. Thus, based on embodiments, a user may be connected to a dealer based on the user's likelihood of purchasing from that seller. This allows both dealer and consumer to be evaluated according to a totality of the circumstances rather than individual factors alone, increasing the likelihood of a transaction occurring and reducing wasted time on both the users and dealers side., ¶ 108, These likelihood scores can then be utilized by the vehicle data system to select both a number of dealers to present to the user and which dealers to present to the user. For example, the closest dealer plus the two dealers with the top likelihood scores may be selected for presentation to the user through an interface on a user device associated with the user. By presenting the one or more selected dealers to the user, only a subset of the original set may be presented to the user. Thus, by displaying only the dealers with the highest likelihood to complete a sale, a benefit to both users and vendors may simplify a customer's search time while increasing vendor's profits. ¶ 113, Based in part of the make and model of the vehicle 410, interface 400 may present a user who is interested in purchasing vehicle 410 with one or more dealers 410, 420, 430. The one or more dealers 410, 420, 430 may be determined and/or selected based in part on the likelihood score as discussed. ¶ 56, 59, 19); 

identifying, by the one or more computing devices, a subset of instant pricing structure data objects from the plurality of instant pricing structure data objects based on a respective score of a respective instant pricing structure object from the subset of the plurality of instant pricing structure data objects (¶ 8, Embodiments as disclosed herein may address these desires, among others, by utilizing a set of inputs such as pricing, proximity, historical performance, market share or close rate to predict the likelihood of a user purchasing a car from a dealer. Moreover, certain embodiments may use a dealer competition metric to refine or determine such data. The likelihood may be used to rank order the dealers of determine relative odds of completing the sale for dealers. Using such a predicted likelihood, dealers that may actually have a likelihood of selling a vehicle to a consumer may be accurately determined and presented to the user. Thus, based on embodiments, a user may be connected to a dealer based on the user's likelihood of purchasing from that seller. This allows both dealer and consumer to be evaluated according to a totality of the circumstances rather than individual factors alone, increasing the likelihood of a transaction occurring and reducing wasted time on both the users and dealers side., ¶ 108, These likelihood scores can then be utilized by the vehicle data system to select both a number of dealers to present to the user and which dealers to present to the user. For example, the closest dealer plus the two dealers with the top likelihood scores may be selected for presentation to the user through an interface on a user device associated with the user. By presenting the one or more selected dealers to the user, only a subset of the original set may be presented to the user. Thus, by displaying only the dealers with the highest likelihood to complete a sale, a benefit to both users and vendors may simplify a customer's search time while increasing vendor's profits. ¶ 113, Based in part of the make and model of the vehicle 410, interface 400 may present a user who is interested in purchasing vehicle 410 with one or more dealers 410, 420, 430. The one or more dealers 410, 420, 430 may be determined and/or selected based in part on the likelihood score as discussed. ¶ 56, 59, 19, 50);

and rendering, by the one or more computing devices, the subset of the plurality of instant pricing structure data objects on an user interface in an order based on the respective score of each respective instant pricing structure object from the subset of the plurality of instant pricing structure data objects (¶ 16-17, For each of these eligible dealers, the vehicle data system determines a corresponding dealer score using a binary choice logistic regression model (e.g., using the Logit function) with variables that vary over the alternatives. Since the empirical data shows that most consumers prefer to buy from the closest dealer, the choice model is constructed as a contest between the closest dealer and a contender dealer. In other words, the choice becomes whether to buy from the closest dealer or from the competitor, with the closest dealer being preferred by default. With such a formulation, the variables of the model are a set of features that includes market share, inventory, close rate, price and distance. ¶ 19, In one embodiment, when a user location is determined (e.g., a user's ZIP code) a set of eligible dealers are determined, where each eligible dealer is characterized by a set of features, such as price (e.g., upfront price offered for a make/model of vehicle), close rate (e.g., number of sales divided by number of leads provided in certain time), market share (e.g., number of sales relative to overall sales for a make in a geographic area over a time period), existing inventory. In other words, each eligible dealer may have a value for each of the set of features, where the values are determined based on data associated with the dealer obtained from sources across the distributed computer network. In certain embodiments, to ensure that the values for a dealer for certain features (such as close rate or market share) are local, meaningful, and stable (which may be disparate or contradictory goals in some cases) fallback logic is implemented to determine data to utilize in the determination of the values for a dealer in the eligibility table for certain features. This fallback logic may be specific to the feature being evaluated and may employ a competition zone or competition zone score in determining the data to utilize or in determining the value for the feature. ¶ 39, Fig. 3-6).  

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Pollak to include/perform that the matching produces a score indicating a likelihood of being selected, as taught/suggested by O’Keeffe. This known technique is applicable to the system of Pollak as they both share characteristics and capabilities, namely, they are directed to the process both a customer and dealership go through in order to sell a vehicle. One of ordinary skill in the art would have recognized that applying the known technique of O’Keeffe would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of O’Keeffe to the teachings of Pollak would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such matching features into similar systems. Further, applying the matching produces a score indicating a likelihood of being selected would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow the dealer an additional tool in improving the ability to determine the likelihood of selection.  

Regarding claims 3, 18, Pollak teaches wherein the score indicating a likelihood of being selected is based on previously selected instant pricing structure data objects (¶ 12-14, The preferred embodiment of the present invention is a proprietary ranking system that recognizes a relationship between the mileage on a used vehicle and the asking price in order to "rank" competitive vehicles. The purpose of the ranking is to simulate the consumer's mental process of narrowing and prioritizing a wide range of generally similar vehicles into a manageable "shopping list". Although the used vehicle's mileage is one variable, the invention contemplates additional factors in the ranking formula (for example, trims, distance, and specific equipment such as navigation systems). ¶ 18, The present invention includes a pricing strategy that would also be formulated as a function of other variables such as rank, score, or days supply. Therefore, the pricing plan utility will utilize other such pricing strategies. ¶ 25, Another objective of the present invention is that a user will have the ability to input at least one price and dynamically obtain the number of "days to sale" for such vehicle at that given market price. Similarly, a user will have the ability to input the desired days to sell for at least one uniquely configured vehicle in order to dynamically obtain the retail price required to obtain this sales objective. In addition, this invention contemplates the ability to model price sensitivity to other variables including but not limited to days supply. ¶ 97, Once this information is entered, the system will pull up a default configuration for the particular vehicle and establish a Value Ranking and an Effective Value Ranking for the dealer's vehicles in inventory. These rankings are based on similar vehicles, using the default configuration, however, the user can change the configuration, i.e., the engine type, trim, series, etc., in order to include or exclude certain vehicles from the ranking. This revised configuration can be done dynamically to show how differing the configuration varies the ranking. Further, these revisions can be stored and saved by the system so that at some point, the system will automatically change the default to match the most widely used configuration, or the competitive set. ¶ 76, 77, 81-84, 87, 106, 107, 120).  

Regarding claims 4, 11, Pollak teaches receiving, by the one or more computing devices, a request to adjust an element of the selected instant pricing structure data object; and providing, by the one or more computing devices, an option for adjusting the element within a predetermined threshold, wherein adjusting the element within the predetermined threshold maintains the instant pricing structure data object within the constraints of the input associated with the user (¶ 112, As shown in FIG. 20, for a uniquely configured vehicle, a user has the ability to input at least one price and dynamically obtain the number of "days to sell" for that vehicle at that given price. ¶ 124, FIG. 28 shows a particular automobile's information on a Vehicle Detail Window 310. This window 310 provides the dealer with a dynamic tool for changing the selling price to optimize the sale. ¶ 135, As described above, the Four Square functionality allows the dealer to dynamically change one of the following: Appraised Value 402, Profit Objective 404, Price Rank 406, vRank 408 or Adjusted Percentage of Market 410, by revising the other values. For example, by revising the Appraised Value 402 downward, the Profit objective 404 will reduce, however, the Price Rank 406 and vRank 408 will improve. These values and others can be used in this Four Square functionality to obtain the optimal price. ¶ 12-14, The preferred embodiment of the present invention is a proprietary ranking system that recognizes a relationship between the mileage on a used vehicle and the asking price in order to "rank" competitive vehicles. The purpose of the ranking is to simulate the consumer's mental process of narrowing and prioritizing a wide range of generally similar vehicles into a manageable "shopping list". Although the used vehicle's mileage is one variable, the invention contemplates additional factors in the ranking formula (for example, trims, distance, and specific equipment such as navigation systems). ¶ 18, The present invention includes a pricing strategy that would also be formulated as a function of other variables such as rank, score, or days supply. Therefore, the pricing plan utility will utilize other such pricing strategies. ¶ 25, Another objective of the present invention is that a user will have the ability to input at least one price and dynamically obtain the number of "days to sale" for such vehicle at that given market price. Similarly, a user will have the ability to input the desired days to sell for at least one uniquely configured vehicle in order to dynamically obtain the retail price required to obtain this sales objective. In addition, this invention contemplates the ability to model price sensitivity to other variables including but not limited to days supply. ¶ 97, Once this information is entered, the system will pull up a default configuration for the particular vehicle and establish a Value Ranking and an Effective Value Ranking for the dealer's vehicles in inventory. These rankings are based on similar vehicles, using the default configuration, however, the user can change the configuration, i.e., the engine type, trim, series, etc., in order to include or exclude certain vehicles from the ranking. This revised configuration can be done dynamically to show how differing the configuration varies the ranking. Further, these revisions can be stored and saved by the system so that at some point, the system will automatically change the default to match the most widely used configuration, or the competitive set. ¶ 76, 77, 81-84, 87, 106, 107, 120).  

Pollak does not specifically teach the input associated with the user and the policy of the lender. 
 
However, Hankey teaches the input associated with the user and the policy of the lender (Fig. 1, ¶ 27, First, in step 102, a customer goes to a dealership to review car inventory in the hopes of finding a vehicle to purchase. If the customer can not pay for the vehicle with available cash, the customer will most likely look to finance the vehicle. A sub-prime customer (i.e. a customer with a credit score that is less than ideal) brings the initial down payment to the deal and also usually has a requested maximum monthly payment. The customer is generally less concerned (if at all) with other terms of the deal, such as, for example, the vehicle cost, the vehicle type, loan term and the interest rate of the loan. These other terms of the deal are less important because the customer generally is simply looking to purchase any vehicle he/she qualifies for. ¶ 29, Based on the values input by the dealer, the software program calculates the customer's monthly payment, down payment, the dealer's gross profit from the sale, and other information, as shown in step 108. Following, in step 110, the dealer compares the resulting monthly and down payments and other factors with those requested by the customer. If the monthly and down payments and other factors are comparable to those requested by the customer, the dealer moves on to step 112. Otherwise, the dealer must go back to step 106 and adjust the price, term, interest rate, and other variables of the deal. At step 112, the dealer checks to see whether he will sufficiently profit from the deal. For instance, if the dealer has a minimum desired gross profit of $1000 per car, and the profit from the deal results in only an $800 profit, the dealer will adjust the price, term, interest rate, and other variables of the deal at step 106. ¶ 42-43, Whether the deal is approved depends upon the terms of the deal, such as, for example, the vehicle price, number of payments (term length), and amount of each payment. For instance, if the lender will not finance any buyer for more than 40 months, when a deal calls for a term of 50 months, the deal structure will not be approved. If the dealership refuses to sell any car for less than $500, a deal with a sale price of $450 will also be rejected. The amount financed approval depends upon whether the amount financed exceeds the approved maximum financing amount that was discussed above. If the amount financed exceeds the approved maximum, the deal will have to be restructured in order for the deal to be approved. ¶ 48, 50, 65-67, 74). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Pollak to include/perform the policy of a lender, as taught/suggested by Hankey. This known technique is applicable to the system of Pollak as they both share characteristics and capabilities, namely, they are directed to the process both a customer and dealership go through in order to sell a vehicle. One of ordinary skill in the art would have recognized that applying the known technique of Hankey would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Hankey to the teachings of Pollak would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such policy features into similar systems. Further, applying the policy of a lender would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow the customer close to instant financing, the lender a newly opened loan application, and the dealer a sold car. A lender policy allows for the lender to make sure the customer meets all the qualifications prior to granting a loan.

Regarding claims 5, 12, 19, Pollak teaches wherein the set of attributes are associated with previously selected final pricing structure data objects (¶ 52, FIG. 20 shows a table modeling the relationship between the days to sell of a vehicle and its retail price according to one embodiment of the present invention., ¶ 20, A dealer must be able to either "disregard", "accept" or "override" the "Plan Price." Therefore, the "Plan Price" will need to display differently to distinguish whether it is still a proposed "automatic fill" entry based on the pricing strategy (which is recommended), an accepted automatic fill plan price, or a "override" entry. The purpose of displaying each of these three price conditions differently is to identify whether a plan price was determined automatically and not approved (recommended), determined automatically and "approved", or plan price override or manually entered. Accepted and override price changes (2 and 3 above) should flow into the daily updated change report. ¶ 13, Further, the present invention may include similar functionality for new vehicles, recognizing other variables, such as the MSRP. Additional functionality of the present invention includes the tracking and comparing of the final sale price for a vehicle with its initial asking price. The present invention will track and monitor the interval at which unique vehicles become available for sale, have price modifications, and are removed from the market. With this tracking, reports can be generated for management detailing the discount from the initial Price as well as market trends including "days supply" of "uniquely configured vehicles", and the expected number of "days to sale" at any given price point. ¶ 178, After a Real Deal Report has been presented, whether in person or over the Internet, the customer would receive a customized "Real Deal" home page that would contain, at least a welcome message; SMS capability for dealership to communicate/send customized messages as well as to receive questions/inquires from potential customer with a message log capability (such as, "Hi Jill: We have received a lot of calls on this car this week. I hope we can make a deal. Give us a call"); date/time usage log; relevant updates, including, but not limited to, notice of price modification to target vehicle, notice of vehicles have recently entered/left the competitive set, interactive view of new/sold vehicles, notice of pending sale of target vehicle, notice of final sale of target vehicle, SRP results on AutoTrader/cars.com to indicate activity; a default expiration date, which create a sense of urgency, allows for extensions to be requested, the default can be adjusted; and a separate dealership information tab with links to dealer's inventory, dealership information and history with ability to request a different/additional Real Deal report tabs. ¶ 15, Fig. 9.). Hankey also discloses a final pricing structure (¶ 41, 43, 52-59, 74).

Regarding claims 6, 13, Pollak teaches causing display, by the one or more computing devices, of each set of instant pricing structures on a user device (¶ 77-78, When a focus vehicle is designated, the cursor will move to highlight this vehicle. The Main View 10 will then display the following detailed information at the top of the screen 50, corresponding to the focus vehicle: the Update Detail, the Competitive Set Bar 40, and the Omega Profit Bar 36. This information will dynamically "fill" and populate with a focus vehicle's details as the cursor moves over the Main View 10. Users will be able to test various scenarios by modeling Price 14, Value Ranking 38 and/or Omega Profit 36 while in the Main View 10., ¶ 102, Once these calculations are complete, the user then can review a list of the dealership's current inventory 136, as shown in FIG. 17. The report displays all of the characteristics for each of these vehicles, including the stock number 138, the year manufactured 140, the make 142, the model 144, the series 146, the body type 148, the color 150, the mileage 152, the list price 154, the cost of the vehicle to the dealer 156 and the number of days on the lot 158. ¶ 111, By changing some or all of these variables, the user is then presented with the dynamic results after recalculation. FIG. 19A shows a retail calculation for the VAuto Four Square method for variables including the proposed appraisal amount, the percentage of market, the effective VRank and the gross profit objective. For example, as the user changes the gross profit objective, the other variables will be recalculated. FIG. 19B shows the same variables, but for a wholesale transaction having a lower gross profit objective. FIG. 19C provides similar information, but displays the dynamic variables while also comparing the retail and wholesale markets. ¶ 125, Fig. 28). 

11.	Regarding claims 7, 14, 20, Pollak teaches wherein the threshold for each respective parameter is determined based on historical data associated with the dealer and a predetermined limit associated with the respective parameter (¶ 28, In accordance with the preferred embodiment of the present invention, the system will consider dealer's present stock and past sales to derive a quantity to be purchased to meet the stated stocking objective and the dealer can then view currently available vehicles for sale that match those which need to be purchased and take any action necessary to obtain the vehicles. Actions include, but are not limited to automatically submitting a wholesale purchase request to the selling dealer or private party. ¶ 29, Using this information for example, the list price history can be tracked as it corresponds with the number of page views, assisting in identifying the sweet spot or the price-point where the reduced price affords the most page views but still allows for the optimal gross. Additional information can be obtained, including the number of views, the time on the website, or on a particular page on the website; providing the dealer with a virtual marketing and advertising scorecard. ¶ 138, This system also compares dealer's current inventory to market sales data by vehicle segment according to price class. Once a dealer determines the vehicles that need to be purchased for inventory, they can be automatically transferred to the buy list. In the process, the dealer is asked to specify a desired day's supply quantity. The system will consider dealer's present stock and past sales to derive a quantity to be purchased to meet the stated stocking objective. The dealer can view currently available vehicles for sale that match those which need to be purchased and automatically submit a wholesale purchase request to the selling dealer or private party. ¶ 144, The stocking tool also includes the functionality for a dealer to identify and select which vehicles he might like to stock, thereby creating a unique and distinct buy list 438 for every dealer in his or her market. FIG. 35 shows the Buy List window 440, which includes vehicle detail at the year, make, model level 442 as well as but not limited to vehicle specifications down to a trim level. Dealer history data 444 is incorporated into the Buy List 438, allowing dealers to view their prior results and then set target stocking levels based on their past experience. ¶ 178, 195). 

Regarding claims 8, 15, Pollak teaches wherein the action is completing a purchase of the vehicle using the final pricing structure (¶ 52, FIG. 20 shows a table modeling the relationship between the days to sell of a vehicle and its retail price according to one embodiment of the present invention., ¶ 20, A dealer must be able to either "disregard", "accept" or "override" the "Plan Price." Therefore, the "Plan Price" will need to display differently to distinguish whether it is still a proposed "automatic fill" entry based on the pricing strategy (which is recommended), an accepted automatic fill plan price, or a "override" entry. The purpose of displaying each of these three price conditions differently is to identify whether a plan price was determined automatically and not approved (recommended), determined automatically and "approved", or plan price override or manually entered. Accepted and override price changes (2 and 3 above) should flow into the daily updated change report. ¶ 13, Further, the present invention may include similar functionality for new vehicles, recognizing other variables, such as the MSRP. Additional functionality of the present invention includes the tracking and comparing of the final sale price for a vehicle with its initial asking price. The present invention will track and monitor the interval at which unique vehicles become available for sale, have price modifications, and are removed from the market. With this tracking, reports can be generated for management detailing the discount from the initial Price as well as market trends including "days supply" of "uniquely configured vehicles", and the expected number of "days to sale" at any given price point. ¶ 178, After a Real Deal Report has been presented, whether in person or over the Internet, the customer would receive a customized "Real Deal" home page that would contain, at least a welcome message; SMS capability for dealership to communicate/send customized messages as well as to receive questions/inquires from potential customer with a message log capability (such as, "Hi Jill: We have received a lot of calls on this car this week. I hope we can make a deal. Give us a call"); date/time usage log; relevant updates, including, but not limited to, notice of price modification to target vehicle, notice of vehicles have recently entered/left the competitive set, interactive view of new/sold vehicles, notice of pending sale of target vehicle, notice of final sale of target vehicle, SRP results on AutoTrader/cars.com to indicate activity; a default expiration date, which create a sense of urgency, allows for extensions to be requested, the default can be adjusted; and a separate dealership information tab with links to dealer's inventory, dealership information and history with ability to request a different/additional Real Deal report tabs. ¶ 15, 124, 169, Fig. 9.). Hankey also discloses a final pricing structure (¶ 41, 43, 52-59, 74).

Regarding claim 9, Pollak teaches a memory; a processor coupled to the memory, (Fig. 23, ¶ 113-114);

receive a request to generate a plurality of sets of instant pricing structure data objects for a vehicle in an inventory of a dealer, each instant pricing structure data object being unique, and being constrained based on an input associated with a user (Fig. 17, ¶ 22-23, For dealers with an operationalized pricing strategy, the "Plan Price" will update automatically to a new "Plan Price" (recommended) when the vehicle has an event (like a birthday with an aged based plan) which moves it into a new price category. ¶ 74-75, The present invention is web-based and therefore easily accessible for the user, i.e., the automobile dealer, over the Internet, for example. FIG. 1 shows an example of a Main View grid 10 that a user will see once logged into the system of the present invention (FIGS. 24 through 31, as described in detail herein, show screen shots of the preferred embodiment). Among other things, the grid 10 will display current inventory 12 and pricing information 14 updated from both the DMS and a proprietary program, Automated Radar Scan, which as described herein, harvest or gathers necessary vehicle data from various locations on the Internet. This data will automatically update daily. In addition, a user can request a manual refresh, which will provide the current data at that time. The user can select the Refresh button 16 from the Main View menu 10 to receive the Refresh drop-down menu 18 (shown in FIG. 5A). The user can enter information for a particular vehicle 20 and the results will be updated automatically. ¶ 17-20, 94, 133, 135, 78); 

identify a set of attributes associated with the input (¶ 15-23, The invention includes configurable pricing models. These models allow the application to recommend specific vehicle prices based on the variety of user selected parameters including but not limited to: desired gross profit, inventory turn, and days supply… The present invention allows dealers to use the pricing tool to "operationalize" a pricing strategy. Initially, pricing strategies would be based on, for example, the grid shown below as a function of % of market and age. ¶ 76-78, Once a new value is entered, all other dependent fields will dynamically update and recalculate accordingly. Users can also override the Default Competitive Set Profile 40 as well as the Default Omega Profit Profile 36 from the Main View 10. Once a new profile is entered, all other dependent fields will dynamically update and recalculate accordingly. Changes will not be saved until the user clicks the SAVE button 52. As described in more detail below, this functionality will permit a user to model various pricing scenarios. The user will be prompted to SAVE 52 or UNDO 54 after modeling one vehicle, before beginning on another, or exiting the application. ¶ 87-97, As on the Main View 10, the user can also model Price 14, Omega Profit 36, and Value Ranking 38 on the Radar View 60 and all dependent variables will dynamically update. This is done from the Status Bar 66, the Competitive Set Bar 62 and the Omega Profit Bar 64, and not from the Competitive Set 40. The list of competitors is only interactive with respect to including or excluding vehicles. Consistent with the functionality of the Main View 10, the user can override a Default Competitive Set Profile and/or a Default Omega Profit Profile from the Radar View 60, and the screen will repopulate with the appropriate list of competitors. Changes will not be saved until the user clicks the SAVE button 90, as described in detail herein. This functionality allows the user to model various pricing scenarios. The user will be prompted to SAVE 90 or UNDO 92 changes made before working on another vehicle or exiting the application. ¶ 110, Although numerous variables are contemplated for this method, some of the examples include the proposed appraisal amount, the target gross profit, the percentage of market and the effective vRank. The default profile includes those vehicle attributes that are pre-selected by the system for determining the competitive set as described above. ¶ 25-26);

for each attribute of the set of attributes: identify a parameter corresponding to a given attribute of the set of attributes (¶ 25-26, Another objective of the present invention is that a user will have the ability to input at least one price and dynamically obtain the number of "days to sale" for such vehicle at that given market price. Similarly, a user will have the ability to input the desired days to sell for at least one uniquely configured vehicle in order to dynamically obtain the retail price required to obtain this sales objective. In addition, this invention contemplates the ability to model price sensitivity to other variables including but not limited to days supply. ¶ 138, This system also compares dealer's current inventory to market sales data by vehicle segment according to price class. Once a dealer determines the vehicles that need to be purchased for inventory, they can be automatically transferred to the buy list. In the process, the dealer is asked to specify a desired day's supply quantity. The system will consider dealer's present stock and past sales to derive a quantity to be purchased to meet the stated stocking objective. The dealer can view currently available vehicles for sale that match those which need to be purchased and automatically submit a wholesale purchase request to the selling dealer or private party., ¶ 28, 15-23, 76-78, 110, Fig. 32); 

identify a threshold for the parameter (¶ 137-139, This system also compares dealer's current inventory to market sales data by vehicle segment according to price class. Once a dealer determines the vehicles that need to be purchased for inventory, they can be automatically transferred to the buy list. In the process, the dealer is asked to specify a desired day's supply quantity. The system will consider dealer's present stock and past sales to derive a quantity to be purchased to meet the stated stocking objective. The dealer can view currently available vehicles for sale that match those which need to be purchased and automatically submit a wholesale purchase request to the selling dealer or private party. ¶ 15-16, The invention includes configurable pricing models. These models allow the application to recommend specific vehicle prices based on the variety of user selected parameters including but not limited to: desired gross profit, inventory turn, and days supply. ¶ 110, 121, 123, 144-145, Fig. 32, 35, 36);
 
and generate a set of instant pricing structure data objects of the requested plurality of sets of instant pricing structure data objects by adjusting a value for the parameter by an incremental amount within the threshold while maintaining each instant pricing structure data object of the set within constraints of the input (¶ 25-26, Another objective of the present invention is that a user will have the ability to input at least one price and dynamically obtain the number of "days to sale" for such vehicle at that given market price. Similarly, a user will have the ability to input the desired days to sell for at least one uniquely configured vehicle in order to dynamically obtain the retail price required to obtain this sales objective. In addition, this invention contemplates the ability to model price sensitivity to other variables including but not limited to days supply. ¶ 77-78, Once a new value is entered, all other dependent fields will dynamically update and recalculate accordingly. Users can also override the Default Competitive Set Profile 40 as well as the Default Omega Profit Profile 36 from the Main View 10. Once a new profile is entered, all other dependent fields will dynamically update and recalculate accordingly. Changes will not be saved until the user clicks the SAVE button 52. As described in more detail below, this functionality will permit a user to model various pricing scenarios. The user will be prompted to SAVE 52 or UNDO 54 after modeling one vehicle, before beginning on another, or exiting the application. ¶ 109-112, FIG. 19A-C shows another method for assessing the relationship between the proposed acquisition amount, the dealership's goals and the present retail market/wholesale market. This method, the VAuto Four Square, allows a user to insert and/or change variables and thereby dynamically recalculate the remaining variables (in this case, the remaining three variables). ¶ 124, 127, 130, 198, 15-23); 

transform an instant pricing structure data object from the set of instant pricing structure data object into a final pricing structure data object, in response to a selection of the instant pricing structure data object and independent of further input associated with the user (¶ 13, Further, the present invention may include similar functionality for new vehicles, recognizing other variables, such as the MSRP. Additional functionality of the present invention includes the tracking and comparing of the final sale price for a vehicle with its initial asking price. The present invention will track and monitor the interval at which unique vehicles become available for sale, have price modifications, and are removed from the market. With this tracking, reports can be generated for management detailing the discount from the initial Price as well as market trends including "days supply" of "uniquely configured vehicles", and the expected number of "days to sale" at any given price point., 25-26, Another objective of the present invention is that a user will have the ability to input at least one price and dynamically obtain the number of "days to sale" for such vehicle at that given market price. Similarly, a user will have the ability to input the desired days to sell for at least one uniquely configured vehicle in order to dynamically obtain the retail price required to obtain this sales objective. In addition, this invention contemplates the ability to model price sensitivity to other variables including but not limited to days supply. ¶ 77-78, Once a new value is entered, all other dependent fields will dynamically update and recalculate accordingly. Users can also override the Default Competitive Set Profile 40 as well as the Default Omega Profit Profile 36 from the Main View 10. Once a new profile is entered, all other dependent fields will dynamically update and recalculate accordingly. Changes will not be saved until the user clicks the SAVE button 52. As described in more detail below, this functionality will permit a user to model various pricing scenarios. The user will be prompted to SAVE 52 or UNDO 54 after modeling one vehicle, before beginning on another, or exiting the application. ¶ 109-112, FIG. 19A-C shows another method for assessing the relationship between the proposed acquisition amount, the dealership's goals and the present retail market/wholesale market. This method, the VAuto Four Square, allows a user to insert and/or change variables and thereby dynamically recalculate the remaining variables (in this case, the remaining three variables). ¶ 124, 127, 130, 198, 15-23, 178);

and execute an action on the final pricing structure (¶ 52, FIG. 20 shows a table modeling the relationship between the days to sell of a vehicle and its retail price according to one embodiment of the present invention., ¶ 20, A dealer must be able to either "disregard", "accept" or "override" the "Plan Price." Therefore, the "Plan Price" will need to display differently to distinguish whether it is still a proposed "automatic fill" entry based on the pricing strategy (which is recommended), an accepted automatic fill plan price, or a "override" entry. The purpose of displaying each of these three price conditions differently is to identify whether a plan price was determined automatically and not approved (recommended), determined automatically and "approved", or plan price override or manually entered. Accepted and override price changes (2 and 3 above) should flow into the daily updated change report. ¶ 13, Further, the present invention may include similar functionality for new vehicles, recognizing other variables, such as the MSRP. Additional functionality of the present invention includes the tracking and comparing of the final sale price for a vehicle with its initial asking price. The present invention will track and monitor the interval at which unique vehicles become available for sale, have price modifications, and are removed from the market. With this tracking, reports can be generated for management detailing the discount from the initial Price as well as market trends including "days supply" of "uniquely configured vehicles", and the expected number of "days to sale" at any given price point. ¶ 178, After a Real Deal Report has been presented, whether in person or over the Internet, the customer would receive a customized "Real Deal" home page that would contain, at least a welcome message; SMS capability for dealership to communicate/send customized messages as well as to receive questions/inquires from potential customer with a message log capability (such as, "Hi Jill: We have received a lot of calls on this car this week. I hope we can make a deal. Give us a call"); date/time usage log; relevant updates, including, but not limited to, notice of price modification to target vehicle, notice of vehicles have recently entered/left the competitive set, interactive view of new/sold vehicles, notice of pending sale of target vehicle, notice of final sale of target vehicle, SRP results on AutoTrader/cars.com to indicate activity; a default expiration date, which create a sense of urgency, allows for extensions to be requested, the default can be adjusted; and a separate dealership information tab with links to dealer's inventory, dealership information and history with ability to request a different/additional Real Deal report tabs. ¶ 15, Fig. 9.). 

Pollak does not specifically teach each instant pricing structure data object being unique, and being constrained based on an input associated with a user and a policy of a lender or each instant pricing structure data object of the set within constraints of the input and the policy of the lender. 
 
However, Hankey teaches each instant pricing structure data object being unique, and being constrained based on an input associated with a user and a policy of a lender (Fig. 1, ¶ 27, First, in step 102, a customer goes to a dealership to review car inventory in the hopes of finding a vehicle to purchase. If the customer can not pay for the vehicle with available cash, the customer will most likely look to finance the vehicle. A sub-prime customer (i.e. a customer with a credit score that is less than ideal) brings the initial down payment to the deal and also usually has a requested maximum monthly payment. The customer is generally less concerned (if at all) with other terms of the deal, such as, for example, the vehicle cost, the vehicle type, loan term and the interest rate of the loan. These other terms of the deal are less important because the customer generally is simply looking to purchase any vehicle he/she qualifies for. ¶ 29, Based on the values input by the dealer, the software program calculates the customer's monthly payment, down payment, the dealer's gross profit from the sale, and other information, as shown in step 108. Following, in step 110, the dealer compares the resulting monthly and down payments and other factors with those requested by the customer. If the monthly and down payments and other factors are comparable to those requested by the customer, the dealer moves on to step 112. Otherwise, the dealer must go back to step 106 and adjust the price, term, interest rate, and other variables of the deal. At step 112, the dealer checks to see whether he will sufficiently profit from the deal. For instance, if the dealer has a minimum desired gross profit of $1000 per car, and the profit from the deal results in only an $800 profit, the dealer will adjust the price, term, interest rate, and other variables of the deal at step 106. ¶ 42-43, Whether the deal is approved depends upon the terms of the deal, such as, for example, the vehicle price, number of payments (term length), and amount of each payment. For instance, if the lender will not finance any buyer for more than 40 months, when a deal calls for a term of 50 months, the deal structure will not be approved. If the dealership refuses to sell any car for less than $500, a deal with a sale price of $450 will also be rejected. The amount financed approval depends upon whether the amount financed exceeds the approved maximum financing amount that was discussed above. If the amount financed exceeds the approved maximum, the deal will have to be restructured in order for the deal to be approved. ¶ 48, 50, 65-67, 74). 

Hankey also teaches each instant pricing structure data object of the set within constraints of the input and the policy of the lender (Fig. 1, ¶ 27, First, in step 102, a customer goes to a dealership to review car inventory in the hopes of finding a vehicle to purchase. If the customer can not pay for the vehicle with available cash, the customer will most likely look to finance the vehicle. A sub-prime customer (i.e. a customer with a credit score that is less than ideal) brings the initial down payment to the deal and also usually has a requested maximum monthly payment. The customer is generally less concerned (if at all) with other terms of the deal, such as, for example, the vehicle cost, the vehicle type, loan term and the interest rate of the loan. These other terms of the deal are less important because the customer generally is simply looking to purchase any vehicle he/she qualifies for. ¶ 29, Based on the values input by the dealer, the software program calculates the customer's monthly payment, down payment, the dealer's gross profit from the sale, and other information, as shown in step 108. Following, in step 110, the dealer compares the resulting monthly and down payments and other factors with those requested by the customer. If the monthly and down payments and other factors are comparable to those requested by the customer, the dealer moves on to step 112. Otherwise, the dealer must go back to step 106 and adjust the price, term, interest rate, and other variables of the deal. At step 112, the dealer checks to see whether he will sufficiently profit from the deal. For instance, if the dealer has a minimum desired gross profit of $1000 per car, and the profit from the deal results in only an $800 profit, the dealer will adjust the price, term, interest rate, and other variables of the deal at step 106. ¶ 42-43, Whether the deal is approved depends upon the terms of the deal, such as, for example, the vehicle price, number of payments (term length), and amount of each payment. For instance, if the lender will not finance any buyer for more than 40 months, when a deal calls for a term of 50 months, the deal structure will not be approved. If the dealership refuses to sell any car for less than $500, a deal with a sale price of $450 will also be rejected. The amount financed approval depends upon whether the amount financed exceeds the approved maximum financing amount that was discussed above. If the amount financed exceeds the approved maximum, the deal will have to be restructured in order for the deal to be approved. ¶ 48, 50, 65-67, 74).

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Pollak to include/perform the policy of a lender, as taught/suggested by Hankey. This known technique is applicable to the system of Pollak as they both share characteristics and capabilities, namely, they are directed to the process both a customer and dealership go through in order to sell a vehicle. One of ordinary skill in the art would have recognized that applying the known technique of Hankey would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Hankey to the teachings of Pollak would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such policy features into similar systems. Further, applying the policy of a lender would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow the customer close to instant financing, the lender a newly opened loan application, and the dealer a sold car. A lender policy allows for the lender to make sure the customer meets all the qualifications prior to granting a loan. Hankey also discloses a final pricing structure (¶ 41, 43, 52-59, 74).

Pollak does not specifically teach match a characteristic of a previously selected instant pricing structure data object with a respective instant pricing structure data object of the plurality of instant pricing structure data objects, wherein the matching produces a score indicating a likelihood of being selected.
 
However, O’Keeffe teaches match a characteristic of a previously selected instant pricing structure data object with a respective instant pricing structure data object of the plurality of instant pricing structure data objects, wherein the matching produces a score indicating a likelihood of being selected (¶ 8, Embodiments as disclosed herein may address these desires, among others, by utilizing a set of inputs such as pricing, proximity, historical performance, market share or close rate to predict the likelihood of a user purchasing a car from a dealer. Moreover, certain embodiments may use a dealer competition metric to refine or determine such data. The likelihood may be used to rank order the dealers of determine relative odds of completing the sale for dealers. Using such a predicted likelihood, dealers that may actually have a likelihood of selling a vehicle to a consumer may be accurately determined and presented to the user. Thus, based on embodiments, a user may be connected to a dealer based on the user's likelihood of purchasing from that seller. This allows both dealer and consumer to be evaluated according to a totality of the circumstances rather than individual factors alone, increasing the likelihood of a transaction occurring and reducing wasted time on both the users and dealers side., ¶ 108, These likelihood scores can then be utilized by the vehicle data system to select both a number of dealers to present to the user and which dealers to present to the user. For example, the closest dealer plus the two dealers with the top likelihood scores may be selected for presentation to the user through an interface on a user device associated with the user. By presenting the one or more selected dealers to the user, only a subset of the original set may be presented to the user. Thus, by displaying only the dealers with the highest likelihood to complete a sale, a benefit to both users and vendors may simplify a customer's search time while increasing vendor's profits. ¶ 113, Based in part of the make and model of the vehicle 410, interface 400 may present a user who is interested in purchasing vehicle 410 with one or more dealers 410, 420, 430. The one or more dealers 410, 420, 430 may be determined and/or selected based in part on the likelihood score as discussed. ¶ 56, 59, 19); 

identify a subset of instant pricing structure data objects from the plurality of instant pricing structure data objects based on a respective score of a respective instant pricing structure object from the subset of the plurality of instant pricing structure data objects (¶ 8, Embodiments as disclosed herein may address these desires, among others, by utilizing a set of inputs such as pricing, proximity, historical performance, market share or close rate to predict the likelihood of a user purchasing a car from a dealer. Moreover, certain embodiments may use a dealer competition metric to refine or determine such data. The likelihood may be used to rank order the dealers of determine relative odds of completing the sale for dealers. Using such a predicted likelihood, dealers that may actually have a likelihood of selling a vehicle to a consumer may be accurately determined and presented to the user. Thus, based on embodiments, a user may be connected to a dealer based on the user's likelihood of purchasing from that seller. This allows both dealer and consumer to be evaluated according to a totality of the circumstances rather than individual factors alone, increasing the likelihood of a transaction occurring and reducing wasted time on both the users and dealers side., ¶ 108, These likelihood scores can then be utilized by the vehicle data system to select both a number of dealers to present to the user and which dealers to present to the user. For example, the closest dealer plus the two dealers with the top likelihood scores may be selected for presentation to the user through an interface on a user device associated with the user. By presenting the one or more selected dealers to the user, only a subset of the original set may be presented to the user. Thus, by displaying only the dealers with the highest likelihood to complete a sale, a benefit to both users and vendors may simplify a customer's search time while increasing vendor's profits. ¶ 113, Based in part of the make and model of the vehicle 410, interface 400 may present a user who is interested in purchasing vehicle 410 with one or more dealers 410, 420, 430. The one or more dealers 410, 420, 430 may be determined and/or selected based in part on the likelihood score as discussed. ¶ 56, 59, 19, 50);

render the subset of the plurality of instant pricing structure data objects on an user interface in an order based on the respective score of each respective instant pricing structure object from the subset of the plurality of instant pricing structure data objects (¶ 16-17, For each of these eligible dealers, the vehicle data system determines a corresponding dealer score using a binary choice logistic regression model (e.g., using the Logit function) with variables that vary over the alternatives. Since the empirical data shows that most consumers prefer to buy from the closest dealer, the choice model is constructed as a contest between the closest dealer and a contender dealer. In other words, the choice becomes whether to buy from the closest dealer or from the competitor, with the closest dealer being preferred by default. With such a formulation, the variables of the model are a set of features that includes market share, inventory, close rate, price and distance. ¶ 19, In one embodiment, when a user location is determined (e.g., a user's ZIP code) a set of eligible dealers are determined, where each eligible dealer is characterized by a set of features, such as price (e.g., upfront price offered for a make/model of vehicle), close rate (e.g., number of sales divided by number of leads provided in certain time), market share (e.g., number of sales relative to overall sales for a make in a geographic area over a time period), existing inventory. In other words, each eligible dealer may have a value for each of the set of features, where the values are determined based on data associated with the dealer obtained from sources across the distributed computer network. In certain embodiments, to ensure that the values for a dealer for certain features (such as close rate or market share) are local, meaningful, and stable (which may be disparate or contradictory goals in some cases) fallback logic is implemented to determine data to utilize in the determination of the values for a dealer in the eligibility table for certain features. This fallback logic may be specific to the feature being evaluated and may employ a competition zone or competition zone score in determining the data to utilize or in determining the value for the feature. ¶ 39, Fig. 3-6).  

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Pollak to include/perform that the matching produces a score indicating a likelihood of being selected, as taught/suggested by O’Keeffe. This known technique is applicable to the system of Pollak as they both share characteristics and capabilities, namely, they are directed to the process both a customer and dealership go through in order to sell a vehicle. One of ordinary skill in the art would have recognized that applying the known technique of O’Keeffe would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of O’Keeffe to the teachings of Pollak would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such matching features into similar systems. Further, applying the matching produces a score indicating a likelihood of being selected would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow the dealer an additional tool in improving the ability to determine the likelihood of selection.

Regarding claim 16, Pollak teaches a non-transitory computer-readable medium having instructions stored thereon, execution of which, by one or more processors of a device, cause the one or more processors to perform operations (Fig. 23, ¶ 113-114);

generating a plurality of instant pricing structure data objects for each vehicle in an inventory of a dealer, each instant pricing structure data object being unique (Fig. 17, ¶ 22-23, For dealers with an operationalized pricing strategy, the "Plan Price" will update automatically to a new "Plan Price" (recommended) when the vehicle has an event (like a birthday with an aged based plan) which moves it into a new price category. ¶ 74-75, The present invention is web-based and therefore easily accessible for the user, i.e., the automobile dealer, over the Internet, for example. FIG. 1 shows an example of a Main View grid 10 that a user will see once logged into the system of the present invention (FIGS. 24 through 31, as described in detail herein, show screen shots of the preferred embodiment). Among other things, the grid 10 will display current inventory 12 and pricing information 14 updated from both the DMS and a proprietary program, Automated Radar Scan, which as described herein, harvest or gathers necessary vehicle data from various locations on the Internet. This data will automatically update daily. In addition, a user can request a manual refresh, which will provide the current data at that time. The user can select the Refresh button 16 from the Main View menu 10 to receive the Refresh drop-down menu 18 (shown in FIG. 5A). The user can enter information for a particular vehicle 20 and the results will be updated automatically. ¶ 17-20, 94, 133, 135, 78); 

receiving a request to identify a single instant pricing structure data object for each attribute of a set of attributes from the set of instant pricing structure data objects for a specified vehicle from the inventory of the dealer, and based on an input (Fig. 17, ¶ 22-23, For dealers with an operationalized pricing strategy, the "Plan Price" will update automatically to a new "Plan Price" (recommended) when the vehicle has an event (like a birthday with an aged based plan) which moves it into a new price category. ¶ 74-75, The present invention is web-based and therefore easily accessible for the user, i.e., the automobile dealer, over the Internet, for example. FIG. 1 shows an example of a Main View grid 10 that a user will see once logged into the system of the present invention (FIGS. 24 through 31, as described in detail herein, show screen shots of the preferred embodiment). Among other things, the grid 10 will display current inventory 12 and pricing information 14 updated from both the DMS and a proprietary program, Automated Radar Scan, which as described herein, harvest or gathers necessary vehicle data from various locations on the Internet. This data will automatically update daily. In addition, a user can request a manual refresh, which will provide the current data at that time. The user can select the Refresh button 16 from the Main View menu 10 to receive the Refresh drop-down menu 18 (shown in FIG. 5A). The user can enter information for a particular vehicle 20 and the results will be updated automatically. ¶ 155, Another way to look at it is that without any hassle of back and forth negotiation, we are offering you a price that is 97% of market 506, in other words, right in the middle of the competitive pack. (Note: the Real Deal price presented to each customer may be different. This is important because most dealerships are not prepared to have a single price to all customers. The "desk" or sales manager can determine customer by customer what price they want to use to "open the customer.") ¶ 17-20, 94, 133, 135, 146, 78);

for each attribute of the set of attributes: identifying a parameter from a set of parameters corresponding to a given attribute of the set of attributes ( ¶ 25-26, Another objective of the present invention is that a user will have the ability to input at least one price and dynamically obtain the number of "days to sale" for such vehicle at that given market price. Similarly, a user will have the ability to input the desired days to sell for at least one uniquely configured vehicle in order to dynamically obtain the retail price required to obtain this sales objective. In addition, this invention contemplates the ability to model price sensitivity to other variables including but not limited to days supply. ¶ 138, This system also compares dealer's current inventory to market sales data by vehicle segment according to price class. Once a dealer determines the vehicles that need to be purchased for inventory, they can be automatically transferred to the buy list. In the process, the dealer is asked to specify a desired day's supply quantity. The system will consider dealer's present stock and past sales to derive a quantity to be purchased to meet the stated stocking objective. The dealer can view currently available vehicles for sale that match those which need to be purchased and automatically submit a wholesale purchase request to the selling dealer or private party., ¶ 28, 15-23, 76-78, 110, Fig. 32); 

and identifying a threshold for the parameter (¶ 137-139, This system also compares dealer's current inventory to market sales data by vehicle segment according to price class. Once a dealer determines the vehicles that need to be purchased for inventory, they can be automatically transferred to the buy list. In the process, the dealer is asked to specify a desired day's supply quantity. The system will consider dealer's present stock and past sales to derive a quantity to be purchased to meet the stated stocking objective. The dealer can view currently available vehicles for sale that match those which need to be purchased and automatically submit a wholesale purchase request to the selling dealer or private party. ¶ 15-16, The invention includes configurable pricing models. These models allow the application to recommend specific vehicle prices based on the variety of user selected parameters including but not limited to: desired gross profit, inventory turn, and days supply. ¶ 110, 121, 123, 144-145, Fig. 32, 35, 36);
 
identifying a set of instant pricing structure data objects for the specified vehicle from the plurality of instant pricing structure data objects for which a value the parameter has been varied within the threshold, wherein each instant pricing structure data object of the set is constrained based on the input (¶ 25-26, Another objective of the present invention is that a user will have the ability to input at least one price and dynamically obtain the number of "days to sale" for such vehicle at that given market price. Similarly, a user will have the ability to input the desired days to sell for at least one uniquely configured vehicle in order to dynamically obtain the retail price required to obtain this sales objective. In addition, this invention contemplates the ability to model price sensitivity to other variables including but not limited to days supply. ¶ 77-78, Once a new value is entered, all other dependent fields will dynamically update and recalculate accordingly. Users can also override the Default Competitive Set Profile 40 as well as the Default Omega Profit Profile 36 from the Main View 10. Once a new profile is entered, all other dependent fields will dynamically update and recalculate accordingly. Changes will not be saved until the user clicks the SAVE button 52. As described in more detail below, this functionality will permit a user to model various pricing scenarios. The user will be prompted to SAVE 52 or UNDO 54 after modeling one vehicle, before beginning on another, or exiting the application. ¶ 109-112, FIG. 19A-C shows another method for assessing the relationship between the proposed acquisition amount, the dealership's goals and the present retail market/wholesale market. This method, the VAuto Four Square, allows a user to insert and/or change variables and thereby dynamically recalculate the remaining variables (in this case, the remaining three variables). ¶ 110, 121-124, 127, 130, 198, 15-23); 

identifying a single instant pricing structure data object for each attribute of the set of attributes, from each set of instant pricing data objects (¶ 13, Further, the present invention may include similar functionality for new vehicles, recognizing other variables, such as the MSRP. Additional functionality of the present invention includes the tracking and comparing of the final sale price for a vehicle with its initial asking price. The present invention will track and monitor the interval at which unique vehicles become available for sale, have price modifications, and are removed from the market. With this tracking, reports can be generated for management detailing the discount from the initial Price as well as market trends including "days supply" of "uniquely configured vehicles", and the expected number of "days to sale" at any given price point., 25-26, Another objective of the present invention is that a user will have the ability to input at least one price and dynamically obtain the number of "days to sale" for such vehicle at that given market price. Similarly, a user will have the ability to input the desired days to sell for at least one uniquely configured vehicle in order to dynamically obtain the retail price required to obtain this sales objective. In addition, this invention contemplates the ability to model price sensitivity to other variables including but not limited to days supply. ¶ 77-78, Once a new value is entered, all other dependent fields will dynamically update and recalculate accordingly. Users can also override the Default Competitive Set Profile 40 as well as the Default Omega Profit Profile 36 from the Main View 10. Once a new profile is entered, all other dependent fields will dynamically update and recalculate accordingly. Changes will not be saved until the user clicks the SAVE button 52. As described in more detail below, this functionality will permit a user to model various pricing scenarios. The user will be prompted to SAVE 52 or UNDO 54 after modeling one vehicle, before beginning on another, or exiting the application. ¶ 109-112, FIG. 19A-C shows another method for assessing the relationship between the proposed acquisition amount, the dealership's goals and the present retail market/wholesale market. This method, the VAuto Four Square, allows a user to insert and/or change variables and thereby dynamically recalculate the remaining variables (in this case, the remaining three variables). ¶ 124, 127, 130, 198, 15-23, 178);

and causing display of the single instant pricing structure data object for each attribute of the set of attributes (¶ 52, FIG. 20 shows a table modeling the relationship between the days to sell of a vehicle and its retail price according to one embodiment of the present invention., ¶ 20, A dealer must be able to either "disregard", "accept" or "override" the "Plan Price." Therefore, the "Plan Price" will need to display differently to distinguish whether it is still a proposed "automatic fill" entry based on the pricing strategy (which is recommended), an accepted automatic fill plan price, or a "override" entry. The purpose of displaying each of these three price conditions differently is to identify whether a plan price was determined automatically and not approved (recommended), determined automatically and "approved", or plan price override or manually entered. Accepted and override price changes (2 and 3 above) should flow into the daily updated change report. ¶ 13, Further, the present invention may include similar functionality for new vehicles, recognizing other variables, such as the MSRP. Additional functionality of the present invention includes the tracking and comparing of the final sale price for a vehicle with its initial asking price. The present invention will track and monitor the interval at which unique vehicles become available for sale, have price modifications, and are removed from the market. With this tracking, reports can be generated for management detailing the discount from the initial Price as well as market trends including "days supply" of "uniquely configured vehicles", and the expected number of "days to sale" at any given price point. ¶ 178, After a Real Deal Report has been presented, whether in person or over the Internet, the customer would receive a customized "Real Deal" home page that would contain, at least a welcome message; SMS capability for dealership to communicate/send customized messages as well as to receive questions/inquires from potential customer with a message log capability (such as, "Hi Jill: We have received a lot of calls on this car this week. I hope we can make a deal. Give us a call"); date/time usage log; relevant updates, including, but not limited to, notice of price modification to target vehicle, notice of vehicles have recently entered/left the competitive set, interactive view of new/sold vehicles, notice of pending sale of target vehicle, notice of final sale of target vehicle, SRP results on AutoTrader/cars.com to indicate activity; a default expiration date, which create a sense of urgency, allows for extensions to be requested, the default can be adjusted; and a separate dealership information tab with links to dealer's inventory, dealership information and history with ability to request a different/additional Real Deal report tabs. ¶ 15, 77-78, 102, 111, 125, Fig. 9, 28). 

Pollak does not specifically each instant pricing structure data object of the set within constraints of the input and the policy of the lender. 
 
Hankey teaches each instant pricing structure data object of the set within constraints of the input and the policy of the lender (Fig. 1, ¶ 27, First, in step 102, a customer goes to a dealership to review car inventory in the hopes of finding a vehicle to purchase. If the customer can not pay for the vehicle with available cash, the customer will most likely look to finance the vehicle. A sub-prime customer (i.e. a customer with a credit score that is less than ideal) brings the initial down payment to the deal and also usually has a requested maximum monthly payment. The customer is generally less concerned (if at all) with other terms of the deal, such as, for example, the vehicle cost, the vehicle type, loan term and the interest rate of the loan. These other terms of the deal are less important because the customer generally is simply looking to purchase any vehicle he/she qualifies for. ¶ 29, Based on the values input by the dealer, the software program calculates the customer's monthly payment, down payment, the dealer's gross profit from the sale, and other information, as shown in step 108. Following, in step 110, the dealer compares the resulting monthly and down payments and other factors with those requested by the customer. If the monthly and down payments and other factors are comparable to those requested by the customer, the dealer moves on to step 112. Otherwise, the dealer must go back to step 106 and adjust the price, term, interest rate, and other variables of the deal. At step 112, the dealer checks to see whether he will sufficiently profit from the deal. For instance, if the dealer has a minimum desired gross profit of $1000 per car, and the profit from the deal results in only an $800 profit, the dealer will adjust the price, term, interest rate, and other variables of the deal at step 106. ¶ 42-43, Whether the deal is approved depends upon the terms of the deal, such as, for example, the vehicle price, number of payments (term length), and amount of each payment. For instance, if the lender will not finance any buyer for more than 40 months, when a deal calls for a term of 50 months, the deal structure will not be approved. If the dealership refuses to sell any car for less than $500, a deal with a sale price of $450 will also be rejected. The amount financed approval depends upon whether the amount financed exceeds the approved maximum financing amount that was discussed above. If the amount financed exceeds the approved maximum, the deal will have to be restructured in order for the deal to be approved. ¶ 48, 50, 65-67, 74).

receiving a request to identify a single instant pricing structure data object for each attribute of a set of attributes from the set of instant pricing structure data objects, and causing display of the single instant pricing structure data object for each attribute of the set of attributes (¶ 37-39, The deal structure panel 304 displays information related to the structure of the deal. For instance, the deal structure panel 304 displays the terms of the deal, including: price of the financed car, a trade-in value given to a car traded in by the customer, the amount still owed on the trade-in vehicle, the amount of cash down to be paid by the customer, the cost of a service contract for the vehicle, title fees, insurance, and gap-insurance charges, and the amount of taxes to be paid by the customer. Further terms include the number of payments (loan-term length), the amount of each payment, the date of the first payment, and the sales tax rate. ¶ 64, 66, 74).

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Pollak to include/perform the policy of a lender, as taught/suggested by Hankey. This known technique is applicable to the system of Pollak as they both share characteristics and capabilities, namely, they are directed to the process both a customer and dealership go through in order to sell a vehicle. One of ordinary skill in the art would have recognized that applying the known technique of Hankey would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Hankey to the teachings of Pollak would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such policy features into similar systems. Further, applying the policy of a lender would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow the customer close to instant financing, the lender a newly opened loan application, and the dealer a sold car. A lender policy allows for the lender to make sure the customer meets all the qualifications prior to granting a loan. Hankey also discloses a final pricing structure (¶ 41, 43, 52-59, 74).	

Pollak does not specifically teach matching a characteristic of a previously selected instant pricing structure data object with a respective instant pricing structure data object of the plurality of instant pricing structure data objects, wherein the matching produces a score indicating a likelihood of being selected.
 
However, O’Keeffe teaches matching a characteristic of a previously selected instant pricing structure data object with a respective instant pricing structure data object of the plurality of instant pricing structure data objects, wherein the matching produces a score indicating a likelihood of being selected (¶ 8, Embodiments as disclosed herein may address these desires, among others, by utilizing a set of inputs such as pricing, proximity, historical performance, market share or close rate to predict the likelihood of a user purchasing a car from a dealer. Moreover, certain embodiments may use a dealer competition metric to refine or determine such data. The likelihood may be used to rank order the dealers of determine relative odds of completing the sale for dealers. Using such a predicted likelihood, dealers that may actually have a likelihood of selling a vehicle to a consumer may be accurately determined and presented to the user. Thus, based on embodiments, a user may be connected to a dealer based on the user's likelihood of purchasing from that seller. This allows both dealer and consumer to be evaluated according to a totality of the circumstances rather than individual factors alone, increasing the likelihood of a transaction occurring and reducing wasted time on both the users and dealers side., ¶ 108, These likelihood scores can then be utilized by the vehicle data system to select both a number of dealers to present to the user and which dealers to present to the user. For example, the closest dealer plus the two dealers with the top likelihood scores may be selected for presentation to the user through an interface on a user device associated with the user. By presenting the one or more selected dealers to the user, only a subset of the original set may be presented to the user. Thus, by displaying only the dealers with the highest likelihood to complete a sale, a benefit to both users and vendors may simplify a customer's search time while increasing vendor's profits. ¶ 113, Based in part of the make and model of the vehicle 410, interface 400 may present a user who is interested in purchasing vehicle 410 with one or more dealers 410, 420, 430. The one or more dealers 410, 420, 430 may be determined and/or selected based in part on the likelihood score as discussed. ¶ 56, 59, 19); 

identifying a single instant pricing structure data object for each attribute of the set of attributes, from each set of instant pricing data objects, the identifying being based on a respective score of a respective instant pricing structure object from the single instant pricing structure data object (¶ 8, Embodiments as disclosed herein may address these desires, among others, by utilizing a set of inputs such as pricing, proximity, historical performance, market share or close rate to predict the likelihood of a user purchasing a car from a dealer. Moreover, certain embodiments may use a dealer competition metric to refine or determine such data. The likelihood may be used to rank order the dealers of determine relative odds of completing the sale for dealers. Using such a predicted likelihood, dealers that may actually have a likelihood of selling a vehicle to a consumer may be accurately determined and presented to the user. Thus, based on embodiments, a user may be connected to a dealer based on the user's likelihood of purchasing from that seller. This allows both dealer and consumer to be evaluated according to a totality of the circumstances rather than individual factors alone, increasing the likelihood of a transaction occurring and reducing wasted time on both the users and dealers side., ¶ 108, These likelihood scores can then be utilized by the vehicle data system to select both a number of dealers to present to the user and which dealers to present to the user. For example, the closest dealer plus the two dealers with the top likelihood scores may be selected for presentation to the user through an interface on a user device associated with the user. By presenting the one or more selected dealers to the user, only a subset of the original set may be presented to the user. Thus, by displaying only the dealers with the highest likelihood to complete a sale, a benefit to both users and vendors may simplify a customer's search time while increasing vendor's profits. ¶ 113, Based in part of the make and model of the vehicle 410, interface 400 may present a user who is interested in purchasing vehicle 410 with one or more dealers 410, 420, 430. The one or more dealers 410, 420, 430 may be determined and/or selected based in part on the likelihood score as discussed. ¶ 56, 59, 19, 50);

and causing display of the single instant pricing structure data object for each attribute of the set of attribute (¶ 16-17, For each of these eligible dealers, the vehicle data system determines a corresponding dealer score using a binary choice logistic regression model (e.g., using the Logit function) with variables that vary over the alternatives. Since the empirical data shows that most consumers prefer to buy from the closest dealer, the choice model is constructed as a contest between the closest dealer and a contender dealer. In other words, the choice becomes whether to buy from the closest dealer or from the competitor, with the closest dealer being preferred by default. With such a formulation, the variables of the model are a set of features that includes market share, inventory, close rate, price and distance. ¶ 19, In one embodiment, when a user location is determined (e.g., a user's ZIP code) a set of eligible dealers are determined, where each eligible dealer is characterized by a set of features, such as price (e.g., upfront price offered for a make/model of vehicle), close rate (e.g., number of sales divided by number of leads provided in certain time), market share (e.g., number of sales relative to overall sales for a make in a geographic area over a time period), existing inventory. In other words, each eligible dealer may have a value for each of the set of features, where the values are determined based on data associated with the dealer obtained from sources across the distributed computer network. In certain embodiments, to ensure that the values for a dealer for certain features (such as close rate or market share) are local, meaningful, and stable (which may be disparate or contradictory goals in some cases) fallback logic is implemented to determine data to utilize in the determination of the values for a dealer in the eligibility table for certain features. This fallback logic may be specific to the feature being evaluated and may employ a competition zone or competition zone score in determining the data to utilize or in determining the value for the feature. ¶ 39, Fig. 3-6).  

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Pollak to include/perform that the matching produces a score indicating a likelihood of being selected, as taught/suggested by O’Keeffe. This known technique is applicable to the system of Pollak as they both share characteristics and capabilities, namely, they are directed to the process both a customer and dealership go through in order to sell a vehicle. One of ordinary skill in the art would have recognized that applying the known technique of O’Keeffe would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of O’Keeffe to the teachings of Pollak would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such matching features into similar systems. Further, applying the matching produces a score indicating a likelihood of being selected would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow the dealer an additional tool in improving the ability to determine the likelihood of selection.

Other pertinent prior art includes Gill (US 20150106174 A1) which discloses in order to generate a dynamic web page and discount the sale price of at least one automobile, the at least one database of the system may comprise vehicle inventory data such as make, model, year, and mileage information for the at least one vehicle that has been inventoried by a car dealership, individual, etc. Murphy et al. (US 20100153198 A1) which discloses a website and method for providing incentives to purchasers of automobiles and other products or services to dynamically and/or interactively stimulate sales within a predetermined time period for individual purchasers or a group of purchasers. Wong et al. (US 20190114705 A1) which discloses automated credit approval systems and methods used when conducting a financial transaction for a vehicle. Wollmer et al. (US 20180330417 A1) which discloses marketing and selling used vehicles during an extended sale period and dynamically matching used vehicle dealers to used vehicle transactions.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE H AUSTIN whose telephone number is (571)272-7363. The examiner can normally be reached Monday, Wednesday, Thursday 7am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMIE H. AUSTIN
Examiner
Art Unit 3683



/JAMIE H AUSTIN/Primary Examiner, Art Unit 3683